PD-0939-15

Alberf ayaIa                                j     JW w      sm Ja6jcIAU
*'                                          %     btsmia ce>u<r op               FILED IN
THE SttTC 0? T«A5                           $ 5A,iAs Cou„n . rCOURT OF CRIMINAL APPEALS
                                                                               JUL 24 2015
                         MoT/oji TO <;u$p£Wk ftmf 9.3(b)
                    . of the Teif<\s ames of ftfputtvFE PftoctDuRtftbel Acostai C|erk
to TWe ^u^e of S&ed CfiuHt

m& ftespgcrfutw -fues Tviis rvisRosj to sus?emo ^,3is) of the Texas
flues of (Wellkte WocEixeE.-n^uG.H the AUTHoenry of rule z or TUtrrExte
 &ULcS OF (vpft'Lurre Procedure ftWD wxu_swou> tucs srtd ooutfT the foUoojxiug'-

 PEnniONEK T3 Fxixng Hxs ?ETXtxdw FoR mscttinxoNft«y Rlfvart'iM PRO St, TfU
the toutrr o? CJtiivAxwaL (\PPe&ls fodTtfe follows Reason*, P(Tnxo<vifcfc RtsPeoruuy
 PtSKS THE CCUCTTO SUSpeiUD ^L(f ^.3 C6) '
J-. PCT!CT3:o(U£ft XS Fxixwfa PROSE, MOD
*!.f£Tr^xooj£& IsXcJOMiLCcftRTeTs -x<u-vU£"~T£5toS T>EPf\RXP*fai\Jr OF CfcT^ru-xfueu   JU-srxct
     ftWD -DOESiUCv HAVE [VCCESST0 f\ C&W M(\CKri\Jt,

pTTO^eR HftS SHOWM 6CXID CRUS* ftft. APPELLATE tfULt ALLOU^C APPei^ffrif
 f^ocesx^G TviE crsf W^ ^PUiar*& a rUL£ ^ll ftcru                            FftCt        £

         ^0 OftBS> oro THes Trtel^L XM 0P TULV                      iZOlS


                                                 ftSPECttuuY SUetvarrreD

                                                  (\\GERX fWftift

                                                IS>C ^J-D^*^ZS3C(0
                                                ftLLL CLEfiyieArrs ururr
                                                %&. spur stj_
                                                ftMW^LLD.TEXWS. 7^(07
                            CERXxHrCATiT Of SERWDX
tt HefcEM Cfc-ffTXFy THAT (\T(lU£ CON Of THE F6R£fote(Vt. fWonOrU TO ^JL£pei^
fUlc ^C&Vt-UVS 6EEW S££VED OfMTHt ASSKTTAtur TJEKTCTCr ATTORrvJfcY FOP. Ti^LLAS
CfcUwrt - attain secxoo.u, FltawK «ouiiey Coum Buildup LOCK GOV i<f,
T&OAS CbujvjiY-aefELCftre £eectt>fu,Trtu*srce>r<vs -7szo-|-43in 0^ -Defosx-OKUG
^""^ UW3TCD ^^ rv\ftxL ftenube WPftXT^ OrVTKTS TWt




                        TDMMftTt-   ~DcCU\£<tTxoro



™^T                  *™™- o**™^ or c«x«=rt.L ,UTO£l




                                                     PfTrrxcxoER, PR5 St